Citation Nr: 0845158	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-06 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel









INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
The appellant is the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).

The appellant's claim was previously remanded in October 2007 
for additional evidentiary development.  Regrettably, another 
remand is required for the reasons discussed below.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board 
also refers the issue of entitlement to service connection 
for bladder cancer, to include as due to exposure to Agent 
Orange, for accrued benefits purposes, to the RO for the 
actions outlined below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I.  Service Connection for Cause of Death

The appellant's claim was previously remanded in October 2007 
and the RO was explicitly instructed to provide notice to the 
appellant of the information and evidence needed to 
substantiate a claim of entitlement to service connection for 
the cause of the veteran's death.  The RO failed to comply 
with the October 2007 remand order, and as such, another 
remand is required.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998) (holding that a remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the Board's remand order).
In the context of a claim for DIC benefits, the notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  VA is not relieved of 
its obligation to provide notice merely because it had in its 
possession some evidence relevant to each element of the 
appellant's claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Here, the October 2007 post-remand notice letter provided to 
the appellant was deficient because it failed to provide (1) 
a statement of the conditions, if any, for which the veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected both on a direct basis 
and on a presumptive basis, to include as due to exposure to 
Agent Orange.  The appellant must be provided such notice. 
 
II.  Accrued Benefits

The October 2007 remand order also indicated, for the first 
time, that the veteran had a claim of entitlement to service 
connection for bladder cancer, to include as due to exposure 
to Agent Orange, pending at the time of his death.  
Consequently, the remand order instructed the RO to provide 
to the appellant the information and evidence necessary to 
substantiate a claim of entitlement to service connection for 
bladder cancer, to include as due to exposure to Agent 
Orange, for accrued benefits purposes.  After the requisite 
notice was provided, the RO was instructed to adjudicate the 
appellant's accrued benefits claim.  The remand order also 
pointed out that the accrued benefits claim and the cause of 
death claim were inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

The RO subsequently issued a supplemental statement of the 
case (SSOC) in August 2008 in which it denied, in the first 
instance, the appellant's claim of entitlement to service 
connection for bladder cancer, to include as due to exposure 
to Agent Orange, for accrued benefits purposes.  

According to 38 C.F.R. § 19.31 (2008), however, SSOCs are not 
to be used to "announce decisions by the agency of original 
jurisdiction on issues not previously addressed in the 
Statement of the Case, or to respond to a notice of 
disagreement on newly appealed issues not addressed in the 
Statement of the Case . . ."

Prior to the August 2008 SSOC which denied the appellant's 
accrued benefits claim in the first instance, the Board notes 
that the appellant was never provided a rating decision 
and/or appellate rights pertaining to this issue, nor had she 
filed a timely notice of disagreement, been provided a 
Statement of the Case (SOC), or filed a timely substantive 
appeal.  Therefore, the Board finds that the RO's decision to 
adjudicate the appellant's accrued benefits claim in the 
first instance in the August 2008 SSOC violated 38 C.F.R. § 
19.31.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the appellant pursuant to the 
Veterans Claims Assistance Act and Hupp v. 
Nicholson.  In particular, the appellant 
should be informed of the information and 
evidence needed to substantiate the claim 
of entitlement to service connection for 
the cause of the veteran's death.  In this 
case, the appellant should be provided (1) 
a statement of the conditions, if any, for 
which the veteran was service connected at 
the time of his death; (2) an explanation 
of the information and evidence required to 
substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected both on a direct basis and on a 
presumptive basis, to include as due to 
exposure to Agent Orange.
  
2. The RO should send a duty-to-inform 
notice to the appellant pursuant to the 
Veterans Claims Assistance Act.  In 
particular, the appellant should be 
informed of the information and evidence 
needed to substantiate the claim of 
entitlement to service connection for 
bladder cancer, to include as due to 
exposure to Agent Orange, for accrued 
benefits purposes.  

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
bladder cancer, to include as due to 
exposure to Agent Orange, for accrued 
benefits purposes.  The RO should issue a 
rating decision on this claim, provide a 
copy of it to the appellant, and advise 
her of her appellate rights.  See 38 
C.F.R. § 19.25 (2008).

4.  Thereafter, if a timely notice of 
disagreement (NOD) is received on the 
issue of entitlement to service connection 
for bladder cancer, to include as due to 
exposure to Agent Orange, for accrued 
benefits purposes, the RO should issue a 
Statement of the Case (SOC) and advise the 
appellant of the requirement to submit a 
timely substantive appeal.  If, and only 
if, a timely substantive appeal is 
submitted, this issue should be certified 
on appeal to the Board.  See 38 C.F.R. §§ 
19.26, 19.29 (2008). 

5.  After undertaking any other development 
deemed appropriate, and if it is determined 
that the appellant did not submit a timely 
NOD regarding the issue of entitlement to 
service connection for bladder cancer, to 
include as due to exposure to Agent Orange, 
for accrued benefits purposes, the RO 
should re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought is not granted, the 
appellant should be furnished a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
 
Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



